UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. ACACIA MINING PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:ACA Security ID:G0067D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Kelvin Dushnisky as Director Management For For 5 Re-elect Bradley Gordon as Director Management For For 6 Re-elect Juma Mwapachu as Director Management For For 7 Re-elect Graham Clow as Director Management For For 8 Re-elect Rachel English as Director Management For For 9 Re-elect Andre Falzon as Director Management For For 10 Re-elect Michael Kenyon as Director Management For For 11 Re-elect Steve Lucas as Director Management For For 12 Re-elect Peter Tomsett as Director Management For For 13 Re-elect Stephen Galbraith as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For AFRICAN BARRICK GOLD PLC Meeting Date:NOV 26, 2014 Record Date:NOV 24, 2014 Meeting Type:SPECIAL Ticker:ABG Security ID:G0128R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Company Name to Acacia Mining plc Management For For AGNICO EAGLE MINES LIMITED Meeting Date:MAY 01, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AEM Security ID:008474108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leanne M. Baker Management For For 1.2 Elect Director Sean Boyd Management For For 1.3 Elect Director Martine A. Celej Management For For 1.4 Elect Director Robert J. Gemmell Management For For 1.5 Elect Director Bernard Kraft Management For For 1.6 Elect Director Mel Leiderman Management For For 1.7 Elect Director Deborah A. McCombe Management For For 1.8 Elect Director James D. Nasso Management For For 1.9 Elect Director Sean Riley Management For For 1.10 Elect Director J. Merfyn Roberts Management For For 1.11 Elect Director Howard R. Stockford Management For For 1.12 Elect Director Pertti Voutilainen Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Incentive Share Purchase Plan Management For For 4 Amend Stock Option Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For ALACER GOLD CORP. Meeting Date:JUN 10, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ASR Security ID:010679108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney P. Antal Management For For 1.2 Elect Director Thomas R. Bates, Jr. Management For For 1.3 Elect Director Edward C. Dowling, Jr. Management For For 1.4 Elect Director Richard P. Graff Management For For 1.5 Elect Director Anna Kolonchina Management For For 1.6 Elect Director Alan P. Krusi Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ALAMOS GOLD INC. Meeting Date:JUN 03, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AGI Security ID:011527108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Anthony Garson Management For For 2.2 Elect Director David Gower Management For For 2.3 Elect Director John A. McCluskey Management For For 2.4 Elect Director Paul J. Murphy Management For For 2.5 Elect Director Kenneth G. Stowe Management For For 2.6 Elect Director David Fleck Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For ALAMOS GOLD INC. Meeting Date:JUN 24, 2015 Record Date:MAY 22, 2015 Meeting Type:SPECIAL Ticker:AGI Security ID:011527108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Continuance of Company [BCBCA to OBCA] Management For For 2 Approve Plan of Arrangement with AuRico Gold Inc Management For For 3 Approve AuRico Metals Long Term Incentive Plan Management For Against AMARA MINING PLC Meeting Date:FEB 06, 2015 Record Date:FEB 04, 2015 Meeting Type:SPECIAL Ticker:AMA Security ID:G2343S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Equity Pursuant to the Placing Management For For 2 Authorise Issue of Equity without Pre-emptive Rights Pursuant to the Placing Management For For 3 Authorise Issue of Equity with Pre-emptive Rights Management For For 4 Authorise Issue of Equity without Pre-emptive Rights Management For For AMARA MINING PLC Meeting Date:JUN 03, 2015 Record Date:JUN 02, 2015 Meeting Type:ANNUAL Ticker:AMA Security ID:G2343S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect John McGloin as Director Management For For 3 Re-elect Hendrik Faul as Director Management For For 4 Re-elect Geoff Stanley as Director Management For For 5 Reappoint BDO LLP as Auditors and Authorise Their Remuneration Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Authorise Issue of Equity without Pre-emptive Rights Management For For ANGLO AMERICAN PLATINUM LTD Meeting Date:APR 08, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:AMS Security ID:S9122P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Re-elect Valli Moosa as Director Management For For 1.2 Re-elect Chris Griffith as Director Management For For 1.3 Re-elect Peter Mageza as Director Management For For 1.4 Re-elect John Vice as Director Management For For 2.1 Re-elect Richard Dunne as Member of the Audit and Risk Committee Management For For 2.2 Re-elect Peter Mageza as Member of the Audit and Risk Committee Management For For 2.3 Re-elect Dhanasagree Naidoo as Member of the Audit and Risk Committee Management For For 2.4 Re-elect John Vice as Member of the Audit and Risk Committee Management For For 3 Reappoint Deloitte & Touche as Auditors of the Company with J Welch as the Designated Audit Partner Management For For 4 Place Authorised but Unissued Shares under Control of Directors Management For For 5 Authorise Board to Ratify and Execute Approved Resolutions Management For For 1 Approve Remuneration Policy Management For For 1 Approve Remuneration of Non-Executive Directors Management For For 2 Approve Financial Assistance to Related or Inter-related Parties Management For For 3 Approve Reduction of Authorised Securities and Amend the Memorandum of Incorporation Management For For 4 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAY 06, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2.1 Elect Christine Ramon as Director Management For For 2.2 Elect Maria Richter as Director Management For For 2.3 Elect Albert Garner as Director Management For For 3.1 Re-elect Wiseman Nkuhlu as Director Management For For 3.2 Re-elect Nozipho January-Bardill as Director Management For For 3.3 Re-elect Rodney Ruston as Director Management For For 4.1 Re-elect Rhidwaan Gasant as Member of the Audit and Risk Committee Management For For 4.2 Re-elect Wiseman Nkuhlu as Member of the Audit and Risk Committee Management For For 4.3 Re-elect Michael Kirkwood as Member of the Audit and Risk Committee Management For For 4.4 Re-elect Rodney Ruston as Member of the Audit and Risk Committee Management For For 4.5 Elect Albert Garner as Member of the Audit and Risk Committee Management For For 4.6 Elect Maria Richter as Member of the Audit and Risk Committee Management For For 5 Place Authorised but Unissued Shares under Control of Directors Management For For 6.1 Approve Increase in the Aggregate Limit of Shares to be Utilised for Purposes of the Share Incentive Schemes Management For For 6.2 Approve Increase in the Aggregate Limit of Shares to be Allocated to Any Individual Eligible Employees for Purposes of the Share Incentive Schemes Management For For 7 Approve Remuneration Policy Management For For 8 Approve Non-executive Directors' Remuneration Management For For 9 Authorise Board to Issue Shares for Cash Management For For 10 Authorise Repurchase of Issued Share Capital Management For For 11 Approve Financial Assistance in Terms of Sections 44 and 45 of the Companies Act Management For For 12 Amend Memorandum of Incorporation Management For For AURICO GOLD INC. Meeting Date:MAY 07, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AUQ Security ID:05155C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Edwards Management For For 1.2 Elect Director Richard M. Colterjohn Management For For 1.3 Elect Director Mark J. Daniel Management For For 1.4 Elect Director Patrick D. Downey Management For For 1.5 Elect Director Scott G. Perry Management For For 1.6 Elect Director Ronald E. Smith Management For For 1.7 Elect Director Joseph G. Spiteri Management For For 1.8 Elect Director Janice A. Stairs Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend 2014 Employee Share Purchase Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For AURICO GOLD INC. Meeting Date:JUN 24, 2015 Record Date:MAY 22, 2015 Meeting Type:SPECIAL Ticker:AUQ Security ID:05155C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Plan of Arrangement with Alamos Gold Inc. Management For For 2 Approve AuRico Metals Long Term Incentive Plan Management For For B2GOLD CORP. Meeting Date:SEP 12, 2014 Record Date:AUG 08, 2014 Meeting Type:SPECIAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares in Connection with Acquisition of Papillon Resources Limited Management For For B2GOLD CORP. Meeting Date:JUN 12, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Clive Johnson Management For For 2.2 Elect Director Robert Cross Management For For 2.3 Elect Director Robert Gayton Management For For 2.4 Elect Director Barry Rayment Management For For 2.5 Elect Director Jerry Korpan Management For For 2.6 Elect Director Bongani Mtshisi Management For For 2.7 Elect Director Kevin Bullock Management For For 2.8 Elect Director Mark Connelly Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Stock Option Plan Management For For 5 Amend Restricted Share Unit Plan Management For For BARRICK GOLD CORPORATION Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. William D. Birchall Management For For 1.2 Elect Director Gustavo Cisneros Management For For 1.3 Elect Director J. Michael Evans Management For For 1.4 Elect Director Ned Goodman Management For For 1.5 Elect Director Brian L. Greenspun Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Nancy H.O. Lockhart Management For For 1.8 Elect Director Dambisa Moyo Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director C. David Naylor Management For For 1.11 Elect Director Steven J. Shapiro Management For For 1.12 Elect Director John L. Thornton Management For For 1.13 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against BEADELL RESOURCES LTD. Meeting Date:MAY 20, 2015 Record Date:MAY 18, 2015 Meeting Type:ANNUAL Ticker:BDR Security ID:Q1398U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management None For 2 Elect Craig Readhead as Director Management For For 3 Elect Robert Watkins as Director Management For For 4 Approve the Grant of Up to 799,222 Performance Rights to Robert Watkins, Executive Director of the Company Management For For 5 Approve the Grant of Up to 1.31 Million Performance Rights to Peter Bowler, Managing Director of the Company Management For For BELO SUN MINING CORP. Meeting Date:MAY 28, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:BSX Security ID:080558109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Tagliamonte Management For For 1b Elect Director Stan Bharti Management For Withhold 1c Elect Director Mark Eaton Management For For 1d Elect Director William Clarke Management For For 1e Elect Director Denis Arsenault Management For For 1f Elect Director Carol Fries Management For For 2 Approve Collins Barrow LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For BELO SUN MINING CORP. Meeting Date:MAY 28, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:BSX Security ID:080558117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Tagliamonte Management For For 1b Elect Director Stan Bharti Management For Withhold 1c Elect Director Mark Eaton Management For For 1d Elect Director William Clarke Management For For 1e Elect Director Denis Arsenault Management For For 1f Elect Director Carol Fries Management For For 2 Approve Collins Barrow LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CENTAMIN PLC Meeting Date:MAY 18, 2015 Record Date:MAY 14, 2015 Meeting Type:ANNUAL Ticker:CEY Security ID:G2055Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Approve Remuneration Report Management For For 3.2 Approve Remuneration Policy Management For For 4.1 Re-elect Josef El-Raghy as Director Management For For 4.2 Elect Andrew Pardey as Director Management For For 4.3 Re-elect Trevor Schultz as Director Management For For 4.4 Re-elect Gordon Haslam as Director Management For For 4.5 Re-elect Mark Arnesen as Director Management For For 4.6 Re-elect Mark Bankes as Director Management For For 4.7 Re-elect Kevin Tomlinson as Director Management For For 5.1 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 5.2 Authorise Board to Fix Remuneration of Auditors Management For For 6 Approve Restricted Share Plan Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Market Purchase of Ordinary Shares Management For For CENTERRA GOLD INC. Meeting Date:MAY 08, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:CG Security ID:152006102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian Atkinson Management For For 1.2 Elect Director Richard W. Connor Management For For 1.3 Elect Director Raphael A. Girard Management For For 1.4 Elect Director Stephen A. Lang Management For For 1.5 Elect Director Emil Orozbaev Management For For 1.6 Elect Director Michael Parrett Management For For 1.7 Elect Director Sheryl K. Pressler Management For For 1.8 Elect Director Terry V. Rogers Management For For 1.9 Elect Director Kalinur Sadyrov Management For For 1.10 Elect Director Kylychbek Shakirov Management For For 1.11 Elect Director Bruce V. Walter Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CENTERRA GOLD INC. Meeting Date:MAY 08, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:CG Security ID:152006201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian Atkinson Management For For 1.2 Elect Director Richard W. Connor Management For For 1.3 Elect Director Raphael A. Girard Management For For 1.4 Elect Director Stephen A. Lang Management For For 1.5 Elect Director Emil Orozbaev Management For For 1.6 Elect Director Michael Parrett Management For For 1.7 Elect Director Sheryl K. Pressler Management For For 1.8 Elect Director Terry V. Rogers Management For For 1.9 Elect Director Kalinur Sadyrov Management For For 1.10 Elect Director Kylychbek Shakirov Management For For 1.11 Elect Director Bruce V. Walter Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CHALICE GOLD MINES LTD. Meeting Date:NOV 26, 2014 Record Date:NOV 24, 2014 Meeting Type:ANNUAL Ticker:CHN Security ID:Q2261V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Stephen Quin as Director Management For For 3 Approve the Employee Long Term Incentive Plan Management For For CHINA GOLD INTERNATIONAL RESOURCES CORP. LTD. Meeting Date:JUN 30, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:CGG Security ID:16890P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Xin Song Management For Withhold 2.2 Elect Director Bing Liu Management For Withhold 2.3 Elect Director Lianzhong Sun Management For Withhold 2.4 Elect Director Liangyou Jiang Management For Withhold 2.5 Elect Director Ian He Management For For 2.6 Elect Director Yunfei Chen Management For For 2.7 Elect Director Gregory Hall Management For Withhold 2.8 Elect Director John King Burns Management For For 2.9 Elect Director Xiangdong Jiang Management For Withhold 3 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Product and Service Framework Agreement Management For For 8 Approve Transaction with a Related Party - Approve Revised Annual Monetary Caps under Product and Service Framework Agreement Management For For 9 Approve Transaction with a Related Party - Approve Annual Monetary Caps under Product and Service Framework Agreement Management For For 10 Approve Financial Services Agreement Management For Against 11 Approve Transaction with a Related Party - Approve Daily Monetary Caps under Financial Services Agreement Management For Against 12 Ratify All Acts of Directors and Officers Management For For 13 Other Business Management For Against 14 Authorize Proxyholder to Vote on Any Amendment to Previous Resolutions Management For Against CONTINENTAL GOLD LIMITED Meeting Date:JUN 04, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:CNL Security ID:G23850103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leon Teicher Management For For 1.2 Elect Director Ari B. Sussman Management For For 1.3 Elect Director Claudia Jimenez Management For For 1.4 Elect Director Gustavo J. Koch Management For For 1.5 Elect Director Paul J. Murphy Management For For 1.6 Elect Director Kenneth G. Thomas Management For For 1.7 Elect Director Timothy A. Warman Management For For 2 Fix Number of Directors at Eight and Authorize the Directors to Appoint Additional Directors to Fill Any Vacancy Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Deferred Share Unit Plan Management For Against 5 Approve Restricted Share Unit Plan Management For For 6 Re-approve Stock Option Plan Management For Against 7 Approve Scheme of Arrangement Management For For DETOUR GOLD CORPORATION Meeting Date:MAY 05, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:DGC Security ID:250669108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lisa Colnett Management For For 1.2 Elect Director Robert E. Doyle Management For For 1.3 Elect Director Andre Falzon Management For For 1.4 Elect Director Ingrid J. Hibbard Management For For 1.5 Elect Director J. Michael Kenyon Management For For 1.6 Elect Director Paul Martin Management For For 1.7 Elect Director Alex G. Morrison Management For For 1.8 Elect Director Jonathan Rubenstein Management For For 1.9 Elect Director Graham Wozniak Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For EASTERN PLATINUM LIMITED Meeting Date:FEB 05, 2015 Record Date:DEC 15, 2014 Meeting Type:SPECIAL Ticker:ELR Security ID:276855509 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Company Assets Management For For ELDORADO GOLD CORPORATION Meeting Date:APR 30, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:ELD Security ID:284902103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director K. Ross Cory Management For For 1.2 Elect Director Pamela M. Gibson Management For For 1.3 Elect Director Robert R. Gilmore Management For For 1.4 Elect Director Geoffrey A. Handley Management For For 1.5 Elect Director Michael A. Price Management For For 1.6 Elect Director Steven P. Reid Management For For 1.7 Elect Director Jonathan A. Rubenstein Management For Withhold 1.8 Elect Director Donald M. Shumka Management For For 1.9 Elect Director John Webster Management For For 1.10 Elect Director Paul N. Wright Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For EVOLUTION MINING LTD. Meeting Date:NOV 26, 2014 Record Date:NOV 24, 2014 Meeting Type:ANNUAL Ticker:EVN Security ID:Q3647R147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management None For 2 Elect James Askew as Director Management For For 3 Elect Lawrie Conway as Director Management For For 4 Elect Thomas McKeith as Director Management For For 5 Approve the Evolution Mining Limited Employee Share Option and Performance Rights Plan Management For For 6 Approve the Grant of Up to 2.23 Million Performance Rights to Jacob 'Jake' Klein, Executive Chairman of the Company Management For For 7 Approve the Grant of Up to 536,347 Performance Rights to Lawrie Conway, Chief Financial Officer and Executive Director of the Company Management For For FRESNILLO PLC Meeting Date:OCT 06, 2014 Record Date:OCT 02, 2014 Meeting Type:SPECIAL Ticker:FRES Security ID:G371E2108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Newmont's 44 Percent Interest in the Penmont JV Management For For FRESNILLO PLC Meeting Date:MAY 18, 2015 Record Date:MAY 14, 2015 Meeting Type:ANNUAL Ticker:FRES Security ID:G371E2108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Alberto Bailleres as Director Management For Abstain 5 Re-elect Juan Bordes as Director Management For For 6 Re-elect Arturo Fernandez as Director Management For For 7 Re-elect Rafael Mac Gregor as Director Management For For 8 Re-elect Jaime Lomelin as Director Management For For 9 Re-elect Alejandro Bailleres as Director Management For For 10 Re-elect Guy Wilson as Director Management For For 11 Re-elect Fernando Ruiz as Director Management For For 12 Re-elect Maria Asuncion Aramburuzabala as Director Management For For 13 Re-elect Barbara Garza Laguera as Director Management For For 14 Re-elect Jaime Serra as Director Management For For 15 Re-elect Charles Jacobs as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For G-RESOURCES GROUP LTD. Meeting Date:MAY 29, 2015 Record Date:MAY 27, 2015 Meeting Type:ANNUAL Ticker:01051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Elect Chiu Tao as Director Management For For 2.2 Elect Ma Xiao as Director Management For For 2.3 Elect Or Ching Fai as Director Management For For 2.4 Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Final Dividend Management For For GOLD FIELDS LTD Meeting Date:MAY 06, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:GFI Security ID:S31755101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint KPMG Inc as Auditors of the Company Management For For 2 Re-elect Alan Hill as Director Management For For 3 Re-elect Richard Menell as Director Management For For 4 Re-elect Cheryl Carolus as Director Management For For 5 Re-elect Gayle Wilson as Chairperson of the Audit Committee Management For For 6 Re-elect Richard Menell as Member of the Audit Committee Management For For 7 Re-elect Donald Ncube as Member of the Audit Committee Management For For 8 Place Authorised but Unissued Shares under Control of Directors Management For For 9 Authorise Board to Issue Shares for Cash Management For For 1 Approve Remuneration Policy Management For For 1 Approve Remuneration of Non-Executive Directors Management For For 2 Approve Financial Assistance in Terms of Section 44 and 45 of the Act Management For For 3 Authorise Repurchase of Issued Share Capital Management For For GOLDCORP INC. Meeting Date:APR 30, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Bell Management For For 1.2 Elect Director Beverley A. Briscoe Management For For 1.3 Elect Director Peter J. Dey Management For For 1.4 Elect Director Douglas M. Holtby Management For For 1.5 Elect Director Charles A. Jeannes Management For For 1.6 Elect Director Clement A. Pelletier Management For For 1.7 Elect Director P. Randy Reifel Management For For 1.8 Elect Director Ian W. Telfer Management For For 1.9 Elect Director Blanca Trevino Management For For 1.10 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend By-Laws Management For For 4 Amend Restricted Share Unit Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For GUYANA GOLDFIELDS INC. Meeting Date:MAY 15, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:403530108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director J. Patrick Sheridan Management For For 1b Elect Director Alan Ferry Management For For 1c Elect Director Rene Marion Management For For 1d Elect Director Michael Richings Management For For 1e Elect Director Daniel Noone Management For For 1f Elect Director Jean-Pierre Chauvin Management For For 1g Elect Director Scott Caldwell Management For For 1h Elect Director David Beatty Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For GUYANA GOLDFIELDS INC. Meeting Date:MAY 15, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:ADPC00702 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director J. Patrick Sheridan Management For For 1b Elect Director Alan Ferry Management For For 1c Elect Director Rene Marion Management For For 1d Elect Director Michael Richings Management For For 1e Elect Director Daniel Noone Management For For 1f Elect Director Jean-Pierre Chauvin Management For For 1g Elect Director Scott Caldwell Management For For 1h Elect Director David Beatty Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For HOCHSCHILD MINING PLC Meeting Date:DEC 29, 2014 Record Date:DEC 27, 2014 Meeting Type:SPECIAL Ticker:HOC Security ID:G4611M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Restricted Share Plan Management For Against 2 Approve Restricted Share Plan Award to the Chief Executive Officer Management For Against HOCHSCHILD MINING PLC Meeting Date:MAY 15, 2015 Record Date:MAY 13, 2015 Meeting Type:ANNUAL Ticker:HOC Security ID:G4611M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Approve Remuneration Policy Management For Against 4 Re-elect Graham Birch as Director Management For For 5 Re-elect Enrico Bombieri as Director Management For For 6 Re-elect Jorge Born Jr as Director Management For For 7 Re-elect Ignacio Bustamante as Director Management For For 8 Re-elect Roberto Danino as Director Management For For 9 Re-elect Sir Malcolm Field as Director Management For For 10 Re-elect Eduardo Hochschild as Director Management For For 11 Re-elect Nigel Moore as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 22, 2014 Record Date:OCT 17, 2014 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 2.1 Re-elect Hugh Cameron as Chairman of the Audit Committee Management For For 2.2 Re-elect Almorie Maule as Member of the Audit Committee Management For For 2.3 Re-elect Thabo Mokgatlha as Member of the Audit Committee Management For For 2.4 Re-elect Babalwa Ngonyama as Member of the Audit Committee Management For For 3 Approve Remuneration Policy Management For Against 4.1 Re-elect Almorie Maule as Director Management For For 4.2 Re-elect Thabo Mokgatlha as Director Management For For 4.3 Re-elect Khotso Mokhele as Director Management For For 4.4 Re-elect Babalwa Ngonyama as Director Management For For 4.5 Re-elect Thandi Orleyn as Director Management For For 1 Approve Remuneration of Non-executive Directors Management For For 2 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pierre Lebel Management For Withhold 1.2 Elect Director J. Brian Kynoch Management For For 1.3 Elect Director Larry G. Moeller Management For For 1.4 Elect Director Theodore W. Muraro Management For For 1.5 Elect Director Laurie Pare Management For For 1.6 Elect Director Edward A. Yurkowski Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For INV METALS INC. Meeting Date:JUN 04, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:INV Security ID:46123C207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert Bell Management For For 1b Elect Director James Clucas Management For For 1c Elect Director Parviz Farsangi Management For For 1d Elect Director Eric Klein Management For For 1e Elect Director A. Terrance MacGibbon Management For For 1f Elect Director Robert Pollock Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Re-approve Restricted Share Plan Management For For IVANHOE MINES LTD. Meeting Date:MAY 21, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:IVN Security ID:46579R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Ten Management For For 2.1 Elect Director Robert M. Friedland Management For For 2.2 Elect Director Ian D. Cockerill Management For For 2.3 Elect Director Markus Faber Management For For 2.4 Elect Director William B. Hayden Management For Withhold 2.5 Elect Director Oyvind Hushovd Management For For 2.6 Elect Director William G. Lamarque Management For For 2.7 Elect Director Livia Mahler Management For For 2.8 Elect Director Peter G. Meredith Management For Withhold 2.9 Elect Director Charles J. Russell Management For For 2.10 Elect Director Guy J. de Selliers Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Restricted Share Unit Plan Management For For IVANHOE MINES LTD. Meeting Date:MAY 21, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:IVN Security ID:46579R203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Ten Management For For 2.1 Elect Director Robert M. Friedland Management For For 2.2 Elect Director Ian D. Cockerill Management For For 2.3 Elect Director Markus Faber Management For For 2.4 Elect Director William B. Hayden Management For Withhold 2.5 Elect Director Oyvind Hushovd Management For For 2.6 Elect Director William G. Lamarque Management For For 2.7 Elect Director Livia Mahler Management For For 2.8 Elect Director Peter G. Meredith Management For Withhold 2.9 Elect Director Charles J. Russell Management For For 2.10 Elect Director Guy J. de Selliers Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Restricted Share Unit Plan Management For For KINROSS GOLD CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:K Security ID:496902404 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Brough Management For For 1.2 Elect Director John K. Carrington Management For For 1.3 Elect Director John M. H. Huxley Management For For 1.4 Elect Director Ave G. Lethbridge Management For For 1.5 Elect Director Catherine McLeod-Seltzer Management For For 1.6 Elect Director John E. Oliver Management For For 1.7 Elect Director Kelly J. Osborne Management For For 1.8 Elect Director Una M. Power Management For For 1.9 Elect Director J. Paul Rollinson Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Shareholder Rights Plan Management For For 5 Amend Articles Management For For 6 Amend By-laws Management For For KULA GOLD LTD. Meeting Date:NOV 26, 2014 Record Date:NOV 24, 2014 Meeting Type:SPECIAL Ticker:KGD Security ID:Q5370W110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify the Past Issuance of 18.94 Million Shares to Professional and Sophisticated Investors Management For Abstain 2 Approve the Issuance of Up to 30.92 Million Shares to Professional and Sophisticated Investors and Non-Executive Directors Management For Abstain 3 Approve the Issuance of Up to 30 Million Options Management For For 4 Approve the Issuance of Up to 25 Million Shares and Up to 12.5 Million Options to RMB Australia Holdings Limited Management For For 5 Approve the Issuance of Up to 25 Million Shares and Up to 12.5 Million Options to Pacific Road Resources Funds Management For For 6 Approve the Issuance of Up to 1 Million Shares and Up to 500,000 Options to David Frecker, Non-Executive Director of the Company Management For For 7 Approve the Issuance of Up to 275,000 Shares and Up to 137,500 Options to Louis Rozman, Non-Executive Director of the Company Management For For 8 Approve the Issuance of Up to 1.6 Million Shares and Up to 800,000 Options to Mark Stowell, Non-Executive Director of the Company Management For For KULA GOLD LTD. Meeting Date:MAY 26, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL Ticker:KGD Security ID:Q5370W110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For Against 3 Elect Arnold Vogel as Director Management For For 4 Approve the Issuance of Up to 10 Percent of the Company's Issued Capital Management For For LION ONE METALS LIMITED Meeting Date:DEC 11, 2014 Record Date:OCT 27, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:LIO Security ID:536216104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Walter H. Berukoff Management For Withhold 2.2 Elect Director Richard J. Meli Management For For 2.3 Elect Director George S. Young Management For For 2.4 Elect Director Hamish Greig Management For Withhold 2.5 Elect Director Stephen T. Mann Management For Withhold 2.6 Elect Director Kevin Puil Management For For 3 Ratify Davidson & Company LLP as Auditors Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Re-approve Stock Option Plan Management For For LYDIAN INTERNATIONAL LIMITED Meeting Date:MAY 21, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:LYD Security ID:G5724R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gordon Wylie Management For For 1.2 Elect Director Howard H.J. Stevenson Management For For 1.3 Elect Director Willan J. Abel Management For For 1.4 Elect Director Timothy Read Management For For 1.5 Elect Director Stephen J. Altmann Management For For 1.6 Elect Director Vahan Kololian Management For For 2 Approve Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For MAG SILVER CORP. Meeting Date:JUN 22, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:MAG Security ID:55903Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Peter D. Barnes Management For For 2.2 Elect Director Richard P. Clark Management For For 2.3 Elect Director Richard M. Colterjohn Management For For 2.4 Elect Director Jill D. Leversage Management For For 2.5 Elect Director Daniel T. MacInnis Management For For 2.6 Elect Director George N. Paspalas Management For For 2.7 Elect Director Jonathan A. Rubenstein Management For For 2.8 Elect Director Derek C. White Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Deferred Share Unit Plan Management For For MIDAS GOLD CORP. Meeting Date:MAY 13, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:MAX Security ID:59562B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Keith Allred Management For For 2.2 Elect Director Wayne Hubert Management For For 2.3 Elect Director Peter Nixon Management For For 2.4 Elect Director Stephen Quin Management For For 2.5 Elect Director Laurel Sayer Management For For 2.6 Elect Director John Wakeford Management For For 2.7 Elect Director Donald Young Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Other Business Management For Against MIDWAY GOLD CORP. Meeting Date:JUN 11, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:MDW Security ID:598153104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Timothy J. Haddon Management For For 2.2 Elect Director Martin M. Hale, Jr. Management For For 2.3 Elect Director Richard P. Sawchak Management For For 2.4 Elect Director Frank S. Yu Management For For 2.5 Elect Director William M. Zisch Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Grant the Holders of the Series A Preferred Shares Preferential Corporate Governance and Nomination Rights Management For Against NAUTILUS MINERALS INC. Meeting Date:JUN 16, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Geoffrey Loudon Management For For 1.2 Elect Director Russell Debney Management For For 1.3 Elect Director Cynthia Thomas Management For For 1.4 Elect Director Mohammed Al Barwani Management For For 1.5 Elect Director Tariq Al Barwani Management For For 1.6 Elect Director Mark Horn Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NEVSUN RESOURCES LTD. Meeting Date:MAY 04, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:NSU Security ID:64156L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director R. Stuart Angus Management For For 2.2 Elect Director Ian R. Ashby Management For For 2.3 Elect Director Clifford T. Davis Management For For 2.4 Elect Director Robert J. Gayton Management For For 2.5 Elect Director Gary E. German Management For For 2.6 Elect Director Gerard E. Munera Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For NEW GOLD INC. Meeting Date:APR 29, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:NGD Security ID:644535106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Emerson Management For For 1.2 Elect Director James Estey Management For For 1.3 Elect Director Robert Gallagher Management For For 1.4 Elect Director Vahan Kololian Management For For 1.5 Elect Director Martyn Konig Management For For 1.6 Elect Director Pierre Lassonde Management For For 1.7 Elect Director Randall Oliphant Management For For 1.8 Elect Director Raymond Threlkeld Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For 4 Approve Amended Shareholder Rights Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For NEWCREST MINING LTD. Meeting Date:OCT 31, 2014 Record Date:OCT 29, 2014 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Winifred Kamit as Director Management For For 2b Elect Richard Knight as Director Management For Against 3 Approve the Remuneration Report Management For Against 4a Approve the Grant of Performance Rights to Sandeep Biswas, Managing Director and Chief Executive Officer of the Company Management For Against 4b Approve the Grant of Performance Rights to Gerard Bond, Finance Director and Chief Financial Officer of the Company Management For For 5 Approve the Renewal of the Proportional Takeover Provisions Management For For NEWMONT MINING CORPORATION Meeting Date:APR 22, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:NEM Security ID:651639106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce R. Brook Management For For 1.2 Elect Director J. Kofi Bucknor Management For For 1.3 Elect Director Vincent A. Calarco Management For For 1.4 Elect Director Alberto Calderon Management For For 1.5 Elect Director Joseph A. Carrabba Management For For 1.6 Elect Director Noreen Doyle Management For For 1.7 Elect Director Gary J. Goldberg Management For For 1.8 Elect Director Veronica M. Hagen Management For For 1.9 Elect Director Jane Nelson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTHAM PLATINUM LTD Meeting Date:NOV 05, 2014 Record Date:OCT 31, 2014 Meeting Type:ANNUAL Ticker:NHM Security ID:S56540156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2014 Management For For 2.1 Elect Paul Dunne as Director Management For For 2.2 Re-elect Jim Cochrane as Director Management For For 2.3 Re-elect Ralph Havenstein as Director Management For For 2.4 Re-elect Lazarus Zim as Director Management For For 3 Reappoint Ernst & Young Inc as Auditors of the Company with Mike Herbst as the Designated Registered Auditor Management For For 4.1 Re-elect Michael Beckett as Member of Audit and Risk Committee Management For For 4.2 Re-elect Ralph Havenstein as Member of Audit and Risk Committee Management For For 4.3 Re-elect Emily Kgosi as Member of Audit and Risk Committee Management For For 4.4 Re-elect Alwyn Martin as Member of Audit and Risk Committee Management For For 5 Approve Remuneration Policy Management For Against 6 Approve Non-executive Directors' Remuneration Paid for the Year Ended 30 June 2014 Management For For 7 Place Authorised but Unissued Shares under Control of Directors Management For For 8 Amend Share Incentive Plan Management For For 1 Approve Non-executive Directors' Remuneration for the Year Ending 30 June 2015 Management For For 2 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For 3 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For NORTHAM PLATINUM LTD Meeting Date:MAR 19, 2015 Record Date:MAR 13, 2015 Meeting Type:SPECIAL Ticker:NHM Security ID:S56540156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Memorandum of Incorporation Management For Against 2 Authorise Issue of Northam Shares to BEE SPV Preference Shareholders in Terms of Sections 41(1) and 41(3) of the Companies Act Management For For 3 Approve Financial Assistance to BEE SPV and the HDSA Participants Management For For 4 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For 1 Authorise Specific Issue of Subscription Shares to BEE SPV Management For For 2 Authorise Specific Issue of Northam Shares to BEE SPV Preference Shareholders Management For For OSISKO GOLD ROYALTIES LTD. Meeting Date:JAN 12, 2015 Record Date:DEC 03, 2014 Meeting Type:SPECIAL Ticker:OR Security ID:68827L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Virginia Mines Inc Management For For OSISKO GOLD ROYALTIES LTD. Meeting Date:JUN 30, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:OR Security ID:68827L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Francoise Bertrand Management For For 1.2 Elect Director Victor H. Bradley Management For For 1.3 Elect Director John F. Burzynski Management For For 1.4 Elect Director Joanne Ferstman Management For For 1.5 Elect Director Andre Gaumond Management For For 1.6 Elect Director Pierre Labbe Management For For 1.7 Elect Director Charles E. Page Management For For 1.8 Elect Director Sean Roosen Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Employee Share Purchase Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For PANAUST LTD Meeting Date:MAY 22, 2015 Record Date:MAY 20, 2015 Meeting Type:ANNUAL Ticker:PNA Security ID:Q7283A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For Against 3 Elect Ken Pickering as Director Management For For 4 Elect Geoff Handley as Director Management For For 5 Approve the Grant of Up to 2.71 Million Ordinary Fully Paid Shares and the Advance of Loan to Fred Hess, Managing Director of the Company Management For For 6 Approve the Long Term Incentives to Robert Usher Management For For PAPILLON RESOURCES LIMITED Meeting Date:SEP 15, 2014 Record Date:SEP 13, 2014 Meeting Type:COURT Ticker:PIR Security ID:Q7330A113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Scheme of Arrangement between Papillon and Its Shareholders Management For For PLATINUM GROUP METALS LTD. Meeting Date:FEB 26, 2015 Record Date:JAN 05, 2015 Meeting Type:ANNUAL Ticker:PTM Security ID:72765Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director R. Michael Jones Management For For 2.2 Elect Director Frank R. Hallam Management For For 2.3 Elect Director Eric H. Carlson Management For For 2.4 Elect Director Barry W. Smee Management For For 2.5 Elect Director Iain D.C. McLean Management For For 2.6 Elect Director Timothy D. Marlow Management For For 2.7 Elect Director Diana J. Walters Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For PRETIUM RESOURCES INC. Meeting Date:MAY 07, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:PVG Security ID:74139C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Robert A. Quartermain Management For For 2.2 Elect Director C. Noel Dunn Management For For 2.3 Elect Director Ross A. Mitchell Management For For 2.4 Elect Director Joseph J. Ovsenek Management For For 2.5 Elect Director George Paspalas Management For For 2.6 Elect Director Peter Birkey Management For For 2.7 Elect Director Shaoyang Shen Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For PRIMERO MINING CORP. Meeting Date:MAY 06, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:P Security ID:74164W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wade Nesmith Management For For 1.2 Elect Director Joseph Conway Management For For 1.3 Elect Director David Demers Management For For 1.4 Elect Director Grant Edey Management For For 1.5 Elect Director Rohan Hazelton Management For For 1.6 Elect Director Eduardo Luna Management For For 1.7 Elect Director Robert A. Quartermain Management For For 1.8 Elect Director Michael Riley Management For For 1.9 Elect Director Brad Marchant Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Directors' Phantom Share Unit Plan Management For Against 4 Approve Deferred Share Unit Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For 6 Approve Advance Notice Policy Management For For 7 SP 1: Adopt Compensation Clawback Provision Shareholder For For 8 SP 2: Adopt Share Ownership Guidelines for Directors and Officers Shareholder For For 9 SP 3: Adopt Anti-Hedging Policy to Officers and Directors Shareholder For For 10 SP 4: Approve Rechtsstaat Standards for International Investments Shareholder Against Against PRIMERO MINING CORP. Meeting Date:MAY 06, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:P Security ID:74164W205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wade Nesmith Management For For 1.2 Elect Director Joseph Conway Management For For 1.3 Elect Director David Demers Management For For 1.4 Elect Director Grant Edey Management For For 1.5 Elect Director Rohan Hazelton Management For For 1.6 Elect Director Eduardo Luna Management For For 1.7 Elect Director Robert A. Quartermain Management For For 1.8 Elect Director Michael Riley Management For For 1.9 Elect Director Brad Marchant Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Directors' Phantom Share Unit Plan Management For Against 4 Approve Deferred Share Unit Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For 6 Approve Advance Notice Policy Management For For 7 SP 1: Adopt Compensation Clawback Provision Shareholder For For 8 SP 2: Adopt Share Ownership Guidelines for Directors and Officers Shareholder For For 9 SP 3: Adopt Anti-Hedging Policy to Officers and Directors Shareholder For For 10 SP 4: Approve Rechtsstaat Standards for International Investments Shareholder Against Against RANDGOLD RESOURCES LTD Meeting Date:MAY 05, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Mark Bristow as Director Management For For 6 Re-elect Norborne Cole Jr as Director Management For For 7 Re-elect Christopher Coleman as Director Management For For 8 Re-elect Kadri Dagdelen as Director Management For For 9 Re-elect Jamil Kassum as Director Management For For 10 Re-elect Jeanine Mabunda Lioko as Director Management For For 11 Re-elect Andrew Quinn as Director Management For For 12 Re-elect Graham Shuttleworth as Director Management For For 13 Re-elect Karl Voltaire as Director Management For For 14 Elect Safiatou Ba-N'Daw as Director Management For For 15 Reappoint BDO LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 19 Approve Award of Ordinary Shares to the Senior Independent Director Management For For 20 Approve Award of Ordinary Shares to the Chairman Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For RED 5 LTD. Meeting Date:NOV 20, 2014 Record Date:NOV 18, 2014 Meeting Type:ANNUAL Ticker:RED Security ID:Q80507108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ian Macpherson as Director Management For For 2 Elect Kevin Dundo as Director Management For For 3 Elect Mark Milazzo as Director Management For For 4 Approve the Remuneration Report Management For For 5 Approve the Red 5 Limited Performance Rights Plan Management For For 6 Approve the Grant of Up to 12 Million Performance Rights to Mark Williams, Managing Director of the Company Management For For ROMARCO MINERALS INC. Meeting Date:MAY 12, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:R Security ID:775903206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane R. Garrett Management For For 1.2 Elect Director James R. Arnold Management For For 1.3 Elect Director Leendert G. Krol Management For For 1.4 Elect Director Robert (Don) MacDonald Management For For 1.5 Elect Director John O. Marsden Management For For 1.6 Elect Director Patrick Michaels Management For For 1.7 Elect Director Robert van Doorn Management For For 1.8 Elect Director Gary A. Sugar Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROMARCO MINERALS INC. Meeting Date:MAY 12, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:R Security ID:ADPV15748 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane R. Garrett Management For For 1.2 Elect Director James R. Arnold Management For For 1.3 Elect Director Leendert G. Krol Management For For 1.4 Elect Director Robert (Don) MacDonald Management For For 1.5 Elect Director John O. Marsden Management For For 1.6 Elect Director Patrick Michaels Management For For 1.7 Elect Director Robert van Doorn Management For For 1.8 Elect Director Gary A. Sugar Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROMARCO MINERALS INC. Meeting Date:MAY 12, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:R Security ID:C79285109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane R. Garrett Management For For 1.2 Elect Director James R. Arnold Management For For 1.3 Elect Director Leendert G. Krol Management For For 1.4 Elect Director Robert (Don) MacDonald Management For For 1.5 Elect Director John O. Marsden Management For For 1.6 Elect Director Patrick Michaels Management For For 1.7 Elect Director Robert van Doorn Management For For 1.8 Elect Director Gary A. Sugar Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROYAL BAFOKENG PLATINUM LTD Meeting Date:APR 14, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:RBP Security ID:S7097C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 December 2014 Management For For 2 Elect Mark Moffett as Director Management For For 3 Elect David Wilson as Director Management For For 4 Elect Louisa Stephens as Director Management For For 5 Elect Thoko Mokgosi-Mwatembe as Director Management For For 6 Re-elect Robin Mills as Director Management For For 7 Re-elect Steve Phiri as Director Management For For 8 Re-elect Martin Prinsloo as Director Management For For 9 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company and Hendrik Odendaal as the Designated Auditor Management For For 10 Re-elect Linda de Beer as Chairman of the Audit and Risk Committee Management For For 11 Re-elect Robin Mills as Member of the Audit and Risk Committee Management For For 12 Elect Mark Moffett as Member of the Audit and Risk Committee Management For For 13 Elect Louisa Stephens as Member of the Audit and Risk Committee Management For For 14 Place Authorised but Unissued Shares under Control of Directors Management For For 15 Authorise Issuance of Shares for Cash up to a Maximum of Ten Percent of Issued Share Capital Management For For 16 Approve Remuneration Policy Management For For 17 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 18 Approve Non-executive Directors' Fees Management For For RTG MINING INC. Meeting Date:APR 10, 2015 Record Date:APR 05, 2015 Meeting Type:SPECIAL Ticker:RTG Security ID:G7707W152 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify the Issuance of the First Tranche of Shares Management For For 2 Approve the Issuance of the Second Tranche of Shares Management For For RTG MINING INC. Meeting Date:APR 10, 2015 Record Date:APR 05, 2015 Meeting Type:SPECIAL Ticker:RTG Security ID:G7707W178 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify the Issuance of the First Tranche of Shares Management For For 2 Approve the Issuance of the Second Tranche of Shares Management For For RTG MINING INC. Meeting Date:MAY 21, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker: Security ID:G7707W152 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael Carrick as a Director Management For For 1.2 Elect Justine Magee as a Director Management For For 1.3 Elect Robert Scott as a Director Management For For 1.4 Elect David Cruse as a Director Management For For 1.5 Elect Phillip Lockyer as a Director Management For For 2 Appoint BDO Audit (WA) Pty Ltd as Auditor and Authorize the Board to Fix Their Remuneration Management For For 3 Approve the RTG Plan Management For For 4 Approve the Issuance of 1 Million Shares to Eligible Directors Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 6 Approve the Issuance of Up to 10 Percent of the Company's Issued Capital Management For For 7 Approve the Amendments to the Company's Constitution Management For For RTG MINING INC. Meeting Date:MAY 21, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker: Security ID:G7707W178 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael Carrick as a Director Management For For 1.2 Elect Justine Magee as a Director Management For For 1.3 Elect Robert Scott as a Director Management For For 1.4 Elect David Cruse as a Director Management For For 1.5 Elect Phillip Lockyer as a Director Management For For 2 Appoint BDO Audit (WA) Pty Ltd as Auditor and Authorize the Board to Fix Their Remuneration Management For For 3 Approve the RTG Plan Management For For 4 Approve the Issuance of 1 Million Shares to Eligible Directors Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 6 Approve the Issuance of Up to 10 Percent of the Company's Issued Capital Management For For 7 Approve the Amendments to the Company's Constitution Management For For SANDFIRE RESOURCES NL Meeting Date:NOV 20, 2014 Record Date:NOV 18, 2014 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect W John Evans as Director Management For For SEMAFO INC. Meeting Date:MAY 14, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SMF Security ID:816922108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terence F. Bowles Management For For 1.2 Elect Director Benoit Desormeaux Management For For 1.3 Elect Director Flore Konan Management For For 1.4 Elect Director Jean Lamarre Management For For 1.5 Elect Director John LeBoutillier Management For For 1.6 Elect Director Gilles Masson Management For For 1.7 Elect Director Lawrence McBrearty Management For For 1.8 Elect Director Tertius Zongo Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For SILVER LAKE RESOURCES LTD. Meeting Date:NOV 20, 2014 Record Date:NOV 18, 2014 Meeting Type:ANNUAL Ticker:SLR Security ID:Q85014100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Paul Chapman as Director Management For For 3 Elect David Griffiths as Director Management For For 4 Approve the Grant of Up to 870,603 Performance Rights to Luke Tonkin, Managing Director of the Company Management For For 5 Approve the Termination Benefits of Luke Tonkin, Managing Director of the Company Management For For 6 Ratify the Past Issuance of 65.64 Million Shares to Sophisticated and Professional Investors Management For For ST BARBARA LTD. Meeting Date:NOV 25, 2014 Record Date:NOV 23, 2014 Meeting Type:ANNUAL Ticker:SBM Security ID:Q8744Q173 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Colin Wise as Director Management For For 3 Elect Tim Netscher as Director Management For For 4 Approve the Issuance of Up to 833,333 Shares to Robert (Bob) Vassie, Managing Director and Chief Executive Officer of the Company Management For For 5 Approve the Issuance of Up to 4.06 Million Performance Rights to Robert (Bob) Vassie, Managing Director and Chief Executive Officer of the Company Management For For 6 Approve the Issuance of Up to 10 Percent of the Company's Issued Capital Management For For 7 Approve the Spill Resolution Management Against Against ST. AUGUSTINE GOLD AND COPPER LIMITED Meeting Date:JUN 25, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL Ticker:SAU Security ID:787423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yolanda Lasam Coronel Management For For 1.2 Elect Director Anacordita Magno McGee Management For For 1.3 Elect Director Manuel Paolo A. Villar Management For For 1.4 Elect Director Marcelino C. Mendoza Management For For 1.5 Elect Director Patrick V. Caoile Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ST. AUGUSTINE GOLD AND COPPER LIMITED Meeting Date:JUN 25, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL Ticker:SAU Security ID:G8448A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yolanda Lasam Coronel Management For For 1.2 Elect Director Anacordita Magno McGee Management For For 1.3 Elect Director Manuel Paolo A. Villar Management For For 1.4 Elect Director Marcelino C. Mendoza Management For For 1.5 Elect Director Patrick V. Caoile Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For STORNOWAY DIAMOND CORPORATION Meeting Date:OCT 21, 2014 Record Date:SEP 11, 2014 Meeting Type:ANNUAL Ticker:SWY Security ID:86222Q806 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick Godin Management For For 1.2 Elect Director Hume Kyle Management For For 1.3 Elect Director John LeBoutillier Management For For 1.4 Elect Director Matthew Manson Management For For 1.5 Elect Director Monique Mercier Management For For 1.6 Elect Director Gaston Morin Management For For 1.7 Elect Director Peter B. Nixon Management For For 1.8 Elect Director Ebe Scherkus Management For For 1.9 Elect Director Douglas B. Silver Management For For 1.10 Elect Director Serge Vezina Management For For 2 Re-approve Stock Option Plan Management For Against 3 Approve Extension of the Term of Options Management For For 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For TAHOE RESOURCES INC. Meeting Date:MAY 08, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Kevin McArthur Management For For 1.2 Elect Director Alex Black Management For For 1.3 Elect Director Tanya M. Jakusconek Management For For 1.4 Elect Director A. Dan Rovig Management For For 1.5 Elect Director Paul B. Sweeney Management For For 1.6 Elect Director James S. Voorhees Management For For 1.7 Elect Director Drago Kisic Wagner Management For For 1.8 Elect Director Kenneth F. Williamson Management For For 1.9 Elect Director Klaus Zeitler Management For For 2 Ratify Deloitte LLP as Auditors Management For For TERANGA GOLD CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:TGZ Security ID:880797105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Hill Management For For 1.2 Elect Director Richard S. Young Management For For 1.3 Elect Director Christopher R. Lattanzi Management For For 1.4 Elect Director Edward Goldenberg Management For For 1.5 Elect Director Alan R. Thomas Management For For 1.6 Elect Director Frank D. Wheatley Management For For 1.7 Elect Director Jendayi Frazer Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For TERANGA GOLD CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:TGZ Security ID:C8844A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Hill Management For For 1.2 Elect Director Richard S. Young Management For For 1.3 Elect Director Christopher R. Lattanzi Management For For 1.4 Elect Director Edward Goldenberg Management For For 1.5 Elect Director Alan R. Thomas Management For For 1.6 Elect Director Frank D. Wheatley Management For For 1.7 Elect Director Jendayi Frazer Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For TOREX GOLD RESOURCES INC. Meeting Date:JUN 23, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:TXG Security ID:891054108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Stanford Management For For 1.2 Elect Director Michael Murphy Management For For 1.3 Elect Director A. Terrance MacGibbon Management For For 1.4 Elect Director David Fennell Management For For 1.5 Elect Director Andrew Adams Management For For 1.6 Elect Director Frank Davis Management For For 1.7 Elect Director James Crombie Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Re-approve Restricted Share Unit Plan Management For For TOREX GOLD RESOURCES INC. Meeting Date:JUN 23, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:TXG Security ID:ADPV19892 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Stanford Management For For 1.2 Elect Director Michael Murphy Management For For 1.3 Elect Director A. Terrance MacGibbon Management For For 1.4 Elect Director David Fennell Management For For 1.5 Elect Director Andrew Adams Management For For 1.6 Elect Director Frank Davis Management For For 1.7 Elect Director James Crombie Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Re-approve Restricted Share Unit Plan Management For For YAMANA GOLD INC. Meeting Date:APR 29, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:YRI Security ID:98462Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Marrone Management For For 1.2 Elect Director Patrick J. Mars Management For For 1.3 Elect Director John Begeman Management For For 1.4 Elect Director Christiane Bergevin Management For For 1.5 Elect Director Alexander Davidson Management For For 1.6 Elect Director Richard Graff Management For For 1.7 Elect Director Nigel Lees Management For For 1.8 Elect Director Carl Renzoni Management For For 1.9 Elect Director Jane Sadowsky Management For For 1.10 Elect Director Dino Titaro Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3.1 Amend By-Law Re: Advance Notice Policy Management For For 3.2 Adopt Ontario as the Exclusive Forum for Certain Disputes Management For Against 4 Advisory Vote on Executive Compensation Approach Management For Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Gold and Precious Metals Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
